Citation Nr: 1440232	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-35 144	)	DATE
	 )
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for recurrent low back strain with degenerative changes of the dorsal lumbar spine. 

2.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1979, May 1980 to March 1987, and from July 1987 to February 1990. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2008 and November 2011 by the Regional Office (RO) in Phoenix, Arizona. 

In December 2012 a videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record. 

In February 2013, the Board remanded this claim for additional development.  All requested actions have been completed and the claim is once again before the Board.


FINDINGS OF FACT

1.  The Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine to 35 degrees; there is no evidence of ankylosis or incapacitating episodes as defined by regulations.  

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2013).

2.  The criteria for a grant of entitlement to TDIU are met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through letters sent in April and October 2007, October 2010, and July and September 2011.  These advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) disability records, private treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  In fact, pursuant to the Board's February 2013 remand directives, SSA and updated VA treatment records were requested and obtained.  Therefore, the Board is also satisfied that there has been compliance with its February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the Veteran was afforded VA examinations in November 2010 and October 2011 in conjunction with the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claims as it includes an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that it can proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.



Analysis

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      Increased Rating

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's low back disability is currently rated as 40 percent disabling pursuant to DC 5242, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2013).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The Veteran's VA and private treatment records dated through 2013, note his continuous complaints of pain and treatment associated with his lumbar spine disability.  Specifically, a November 2013 private treatment record noted restrictions due to the Veteran's back, such as no lifting or carrying.  However, none of the treatment records for this entire appeals period contain any indication that ankylosis is present or that there are any neurological impairments associated with the lower back disability.  

The Veteran was first examined in connection with his claim for an increased rating in November 2010.  During this examination, the Veteran complained of mild to moderate pain in his middle and lower back, three to four times a week, with flare-ups occurring three times a week.  He denied radiating pain or paresthesias, and no bowel or bladder impairment.  The examiner noted the Veteran was not using any assistive devices.   

Upon physical examination, the examiner noted flexion to 35 degrees; extension to 20 degrees; right and left lateral flexion to 25 degrees; right lateral rotation to 20 degrees, and, left lateral rotation to 15 degrees.  The examiner noted there was pain at the endpoints of the movements.  It was also noted that the movements were only repeated two times due to complaints of pain.  The spine was noted be tender to palpation and without muscle spasms.  Deep tendon reflexes were 2/4 and muscle strength was 4/5 on the right, and 5/5 on the left.  Muscle tone was normal.  There was no indication of incapacitating episodes.   

The Veteran underwent another VA examination in October 2011.  At this examination, the Veteran reported that flare-ups impact the function of his spine, if he over-does it, which he is careful not to do.  Upon physical examination, range of motion findings noted flexion to 70 degrees, with pain at 5 degrees; extension to 20 degrees, with pain at 5 degrees; right and left lateral flexion to 25 degrees, with pain at 5 degrees; and, right and left lateral rotation to 25 degrees, with pain at 5 degrees.  The examiner reported the Veteran was able to perform these tests three times.  Following these repetitions, flexion was noted to 50 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees.  The examiner also noted the examiner has functional loss and limitation as characterized by additional limitation of motion and pain on movement.  There was no evidence of muscles spasms.  Additionally, strength in the lower extremities was found to be 5/5 with a normal sensory examination.  Deep tendon reflexes were normal and straight leg raise was negative.  The examiner specifically stated there was no evidence of radiculopathy or other neurological impairments, such as bowel or bladder problems.  Further, there was no evidence of IVDS or incapacitating episodes for the last 12 months, although the examiner did indicate the Veteran regularly (but not constantly) used a wheelchair, a brace or a cane.   

Based on these findings, the evidence of record does not support a finding that the Veteran is entitled to the next higher 50 percent rating for his service-connected lumbar spine disability.  In this regard, the Board notes that the Veteran's range of motion was indeed limited, especially upon repetitive testing.  However, there was no indication of favorable ankylosis as is required for a 50 percent rating.  

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2013) and 4.45 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during his VA examinations in November 2010 and October 2011.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2013), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, his flexion was noted to be, at its worst, 35 degrees, as seen during the November 2010 VA examination.  During his October 2011 examination, the Veteran reported pain beginning at 5 degrees, but his flexion was, at most, limited to 50 degrees following repetitive testing.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  

Here, the July 2011 VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc., but this is already contemplated by the range of motion measurements set forth in the report.  Thus, a higher rating is not warranted based on limitation of motion even with consideration of painful motion and other factors.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, both the November 2010 and October 2011 VA examiners noted there was no evidence of doctor prescribed bed rest. 

In addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran has specifically denied any neurological symptoms, including radiculopathy and weakness or loss of bowel or bladder control.  

Finally, and although not bound by determinations of other agencies, the Board has considered the Social Security Administration (SSA) records.  The Board notes that the SSA disability determination was based on degenerative arthritis of the spine and depression.  The SSA records do not contain any additional findings that support the Veteran's claim for a higher rating.  Regardless, the current disability ratings assigned for the Veteran's lower back disability contemplate the degree of impairment in earning capacity. 38 C.F.R. § 4.1 (2013). 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his low back disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence through written statements and oral testimony during his hearing with respect to the presence of pain and the severity of such during his VA examinations.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The analytical steps necessary to determine whether referral for extraschedular consideration is warranted is set out in Thun v. Peake, 22 Vet. App. 111 (2008). 

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  His complaints of pain associated with his low back disability are contemplated by the schedular rating criteria of DCs 5242.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 40 percent for the low back disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

	TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based on his service-connected disabilities is warranted.

A TDIU may be assigned if the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran's service connected disabilities include the following:  mood disorder, rated at 50 percent; recurrent low back strain, rated at 40 percent; recurrent ankle sprain, rated at 20 percent; tinnitus, rated at 10 percent; and, residuals of a right thumb fracture, rated at 0 percent.  His combine disability rating is 80 percent.  Therefore, he meets the schedular criteria for TDIU.  

The Veteran's VA Form 21-8940 reflects he was employed by Cox Communications from November 2000 to the January 2008.  A January 2013 statement from a VA staff psychiatrist offered the opinion that the Veteran's depression has changed his life to the point he is too disabled to work.  He had become isolated with little social interaction and spends most of his time by himself with irritated behavior and depressed mood.  

In March 2013, the Veteran underwent a VA psychiatric examination to determine whether he was entitled to service connection for this disability.  Regarding employability, the Veteran reported that he worked in customer service for a local cable company for 10 years, and has been on disability with this company for nearly 3 years due to his back and hand.  He further stated he was granted Social Security disability in March 2012 and considers himself retired.  The Veteran reported he has not worked since 2009 due to his back condition.  The examiner also specifically found that the Veteran is not working due to his physical health problems, not mental health.  

A February 2014 statement from the same VA staff psychiatrist who provided the January 2013 statement, reiterated his view that the Veteran was unemployable, stating that the Veteran's depression has become chronic which is why he is disabled and cannot perform any work at this time.  He went on that the Veteran is unable to tolerate any kind of stress situation, and spends most of his time avoiding people. 

Other relevant evidence comes from the Social Security Administration (SSA), that awarded the Veteran disability benefits on account of his depression and spine disabilities, both of which are currently service-connected and, therefore, support the Veteran's claim of entitlement to a TDIU.  

The evidentiary standard for TDIU opinions is not whether the average person would be precluded from substantially gainful employment, but whether the specific Veteran would be so precluded as a result of service-connected disabilities.  Thus, when considering this specific Veteran's disabilities in connection with his employability, the evidence of record establishes entitlement to TDIU. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 40 percent for a lower back disability is denied.  

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


